DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to amendment filed on 31 May 2022.
Claims 1, 3, 9, 10, 12, 13-15, 19-20 have been amended and are hereby entered.
Claims 2, 5-8, 22-23 have been cancelled.
Claims 9-14 have been withdrawn pursuant to the election by original presentation detailed below.
Claims 1, 3-4, 9-21 are currently pending.
Claims 1, 3-4, 15-21 are have been examined.
This action is made FINAL. 
Response to Amendment and Remarks
Specification Objections 
The specification was rejected because of informalities. Applicant has amended the specification and the objections to the specification have been overcome. Accordingly, the objection to the specification is withdrawn.  
Claim Objections 
Claim 22 and 23 were objected to because of formalities.  Claim 22 and 23 have been canceled.  Accordingly, the objection to claims 22 and 23 is moot.  
Claim 1 was rejected because of informalities and specifically, claim 1, line 10, “switch to control” objected to for clarity reasons.  The Applicant has amended claim 1 to overcome this objection.  According the objection of claim 1, regarding “switch to control” has been withdrawn.  
Further, claim 1 was objected to because of informalities. Specifically, claim 1, line 4, “flying or information on a result” should be replaced with “flying or information based on a result”.  Applicant has not amended the claim to overcome the objection.  Therefore, the objection has been maintained as presented below.  
Claim Rejections under 35 U. S. C. § 112(b) 
Claims 1-23 were rejected under 35 U.S.C. §112(b) as being indefinite. 
Claims 1, 3, 4, and 9-21 have been amended and overcome the majority of the indefiniteness rejections under 35 U.S.C. §112(b). However, some 112(b) rejections were not addressed in Applicant’s response and have been maintained as presented below.  
 Further, claims 2, 5-8 and 22-23 have been canceled.  Accordingly, the rejection of these claims is moot.  Claims 9-14 have been withdrawn in view of the election by original presentation.  
Claim Rejections under 35 U.S.C. § 103
Claims 1-23 were rejected under 35 U.S.C. §103 as being unpatentable over the various combination of references. Claims 2, 5-8 and 22-23 have been canceled.  Accordingly, the rejection of these claims is moot.  Claims 9-14 have been withdrawn.
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the cited section of Ramamurthy for comparing the first and second information ((0151]) and switching between modes is not directed to actually controlling flight, but is instead directed to “pseudo control” wherein an operator can see a modeled version of the transition and determine whether or not to adjust the instructions based on the model.” 
The examiner notes that the claim, as currently written, does not recite “comparing”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, while Ramamurthy discusses a pseudo control in [0151], Ramamurthy also teaches that the advanced control manager module 358 may force the control signals for the two paradigms involved in the handover to be exactly the same during the handoff (see at least Ramamurthy [0146] and as shown in at least Figure 15A).  
Further the Applicant argues “the cited section for switching between an autonomous mode and a manual flight mode ([0149]), recites that it is applicable for the above examples (e.g. preceding paragraphs rather than the following examples which includes the embodiment cited for matching the information ([0151]). Thus, it would not apply to the cited embodiment discussed in ([0151]).”  
As noted above, Ramamurthy also teaches the limitation in [0146], and thus the discussion of application of different paradigms does apply as [0146] precedes [0149].
Finally, Applicant argues “that a person of skill in the art would not combine the references as suggested by the examiner because the combination would undermine the purpose of Yamane. For example, as explained in paragraph [0027], the system automatically shifts the UAV from manual mode into an autonomous mode (e.g. hovering) until the system is ready to switch to the second manual mode. This use of the autonomous mode is intentional and necessary to smooth the transition between operators. For example, as explained in paragraphs [0004]-[0007], the invention overcomes the problems in the art such as conflicting radio waves by using the autonomous mode in between manual operation modes.”  
The examiner respectfully disagrees. Yamane is concerned with a control handover with a smooth transition and without the aircraft flying “in an unexpected direction” and “maneuvered without any problems”.  Yamane accomplishes this handoff uses an intermediate step of hovering controlled by an “autopilot” to ensure that the airframe is maintained in “a predetermined flight state” (e.g. pitch, steering, thrust) and that “the collective pitch is not changed” and subsequently hands off the control to a second controller.  Ramamurthy is also concerned with a smooth handover to “avoid sudden variances leading to damage of the agent or of people or property in the near vicinity of the agent”.  Ramamurthy accomplishes that smooth handoff without the use of an intermediary step of hovering controlled by autopilot.  Accordingly, Ramamurthy teaches an alternative method of performing the handoff “without switching to an autonomous mode” which has the added advantage of a quicker handover with reduced steps.  This does not teach away from Yamane, but improves upon Yamane. The proposed modification does not render the Yamane unsatisfactory for its intended purpose or change the principle of operation of a reference.  MPEP § 2143.01.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the handoff method of Ramamurthy in the invention of Yamane to enable a quicker handover with reduced steps.  

Election/Restrictions
Newly submitted claims 9-14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 as presently claimed and as claimed in the previously examined claims is directed to an embodiment “without switching [to] an autonomous flight mode” whereas claims 9-14 are directed to switching to an autonomous mode and thus are mutually exclusive.  The examiner notes that that independent claims 9 and 12 previously were dependent claims depending from claim 1 that required the limitation “without switching [to] an autonomous flight mode”. Further, the Applicant sets forth in the instant specification that the invention contains at least four embodiments, a first embodiment represented by Figure 4, a second embodiment represented by Figure 8, a third embodiment represented by Figure 9, and a fourth embodiment represented by Figure 10.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “flying or information on a result” should be replaced with “flying or information based on a result”.
Claim 1, line 13, the examiner believes that “to second control” should be replaced with “to a second control”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
While the examiner has made an effort to identify all of the issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.
Claim 1 recites “the switching” in line 17.  It is not clear what is being switched, or being restricted from being switched.  While claim 1 previously recites “permit switching from the first control to second control” it is not clear if the switching is referring to the first control to the second control, or more broadly the control of the unmanned aerial vehicle (e.g. velocity, pitch, etc.) Is the control of the unmanned aerial vehicle. As noted in the non-final rejection dated 2 February 2022, claim 15 has clarity issues with recitations of “control”, when previously recited in respective independent claims. Specifically, claim 15 recites “the control” multiple times (at least in line 4, 8), it is not clear if the control is the first control or the second control.
Claim 15 recites “switch control” in line 4.  It is not clear what control is being switched.  
Further, claim 15 recites “second information” in at least lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “second information”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “wireless operation device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “wireless operation device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “second information”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4 and 19-21 depend directly or indirectly from claim 1 and other dependent rejected claims and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (JP2004359071, provided in IDS, hereinafter “Yamane”) in view of Ramamurthy et al. (US PG Pub. 2020/021853, hereinafter "Ramamurthy").
Regarding Claim 1, Yamane discloses an unmanned aerial vehicle control system (see at least Yamane translation page 2, lines 21-23, “the unmanned helicopter maneuvering system 100 includes a plurality of transmitters (wireless maneuvering means) 1 that transmit maneuvering signals to the airframe 2 by an operator's operation”), comprising at least one processor (see at least Yamane translation page 2, lines 36-37 “flight control device 21 is provided with a CPU 21a”) configured to: 
execute first control of an unmanned aerial vehicle based on first instruction information from a first wireless operation device (see at least Yamane, translation page 2, lines 24-27 “transmitter 1 is provided with a pair of control levers…and the airframe 2 is operated by operating the control levers 1a and 1b with both hands”); 
acquire first information, which is at least one piece of the first instruction information or information on a result of detecting an operation of the unmanned aerial vehicle (see at least Yamane translation page 2, line 60 through page 3, line 3,  “The flight control device 21 determines the collective pitch steering angle and the cyclic pitch steering angle of the rotor 28 based on various data detected by the airframe-side GPS receiver 22, the inertial sensor 23, the magnetic bearing sensor 24, and the altitude sensor 25.”) ; 
acquire second instruction information for operating the unmanned aerial vehicle from a second wireless operation device (see at least Yamane translation page 2, lines 54-56, “The ROM 21c also implements a control program 21q for realizing a function of performing control for selecting control by the automatic control program 21p when the transmitter 1 that transmits a control signal for controlling the airframe 2 is switched to another transmitter 1”.)  
determine whether or not the first information and the second instruction information match each other or are similar to each other (see at least Yamane translation page 3, lines 25-27, “It should be noted that the maneuvering cannot be performed until a certain time has passed after the release, and the collective pitch is not changed by the release command.); 
permit switching from the first control to second control of the unmanned aerial vehicle based on the second instruction information, if it is determined that the first information and the second instruction information match each other or are similar to each other (see at least Yamane translation page 3, lines 21-27 “When the operation of the airframe 2 by the autopilot program 21p is finished and another operator wants to operate the airframe 2 by the transmitter 1… the CPU 21a of the flight control device 21 cancels the maneuvering of the airframe 2 by the automatic maneuvering program 21p by executing the canceling program 21r. This allows other operators to steer the aircraft 2 with the transmitter 1. It should be noted that the maneuvering cannot be performed until a certain time has passed after the release, and the collective pitch is not changed by the release command.”; and
restrict the switching, if it is not determined that the first information and the second instruction information match each other or are similar to each other (see at least Yamane translation page 3, lines 40-44 “When a collective pitch larger than the collective pitch before switching is input from the transmitter 1 by the operator, the CPU 21a executes the cancel program 21r, thereby canceling the control selection by the automatic control program 21p.”).
However, Yamane does not disclose switching the control without switching to an autonomous flight mode.  Ramamurthy teaches wherein the control is switched based on the second information without switching to an autonomous flight mode (see at least Ramamurthy ¶146, which teaches that the advanced control manager module 358 may force the control signals for the two paradigms involved in the handover to be exactly the same during the handoff and as shown in at least Figure 15A and ¶149 “although the example above is for handoff from autonomous control to tele-operator control, the similar concept may be applied going the other directions or generally from any control paradigm to a second paradigm”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to switch controls without the switching to an autonomous flight mode in the system of Yamane, because as Ramamurthy teaches it avoids the extra step of an intermediate autonomous control while still avoiding sudden variances leading to damage of the UAV or people or property in the vicinity so long as the controls match (see at least Ramamurthy ¶¶ 146 ).
Regarding Claim 3, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to:
acquire the first instruction information as the first information (see at least Yamane translation page 2, line 60 through page 3, line 3, “The flight control device 21 determines the collective pitch steering angle and the cyclic pitch steering angle of the rotor 28 based on various data detected by the airframe-side GPS receiver 22, the inertial sensor 23, the magnetic bearing sensor 24, and the altitude sensor 25.”), and 
restrict switching based on the first instruction information and the second instruction information (see at least Yamane translation page 3, lines 40-44 “When a collective pitch larger than the collective pitch before switching is input from the transmitter 1 by the operator, the CPU 21a executes the cancel program 21r, thereby canceling the control selection by the automatic control program 21p.”).
Regarding Claim 4, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 3, wherein at least one processor is configured to restrict switching based on whether the first instruction information and the second instruction information match each other.  While Yamane teaches that the control is restricted if it not similar, Ramamurthy teaches that the handoff should occur only when the control is the same or match. (see at least Ramamurthy ¶146 “advanced control manager module 358 may force the control signals for the two paradigms involved in the handover to be exactly the same”).
Regarding Claim 18, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to restrict switching when a predetermined switching request for switching to control of the unmanned aerial vehicle based on the second information is acquired (see at least Yamane translation page 3, lines 40-44 “When a collective pitch larger than the collective pitch before switching is input from the transmitter 1 by the operator, the CPU 21a executes the cancel program 21r, thereby canceling the control selection by the automatic control program 21p.”).
Regarding Claim 20, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to gradually switch to the second control (see at least Ramamurthy, see Figure 15A).
Regarding Claim 21, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the unmanned aerial vehicle includes the at least one processor (see at least Yamane, CPU 21a).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane and Ramamurthy, as described above and further in view in of Kanto (JP 10-108984, provided in the IDS “hereinafter “Kanto”).
Regarding Claim 15, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to;
switch control when the control is enabled to be switched to control of the unmanned aerial vehicle based on the second information and a predetermined switching request is acquired from a wireless operation device (see at least Yamane translation page 3, lines 21-27 “When the operation of the airframe 2 by the autopilot program 21p is finished and another operator wants to operate the airframe 2 by the transmitter 1… the CPU 21a of the flight control device 21 cancels the maneuvering of the airframe 2 by the automatic maneuvering program 21p by executing the canceling program 21r. This allows other operators to steer the aircraft 2 with the transmitter 1). 
While Yamane discloses providing communication means between the two controls (see at least Yamane translation page 1, lines 16-18) and that lights or audio alarms may be used (see at least Yamane translation page 3, lines 51-54), Yamane does not explicitly disclose wherein the notification is in the wireless operation manipulator (device).      
Kanto teaches issuing a predetermined notification in the wireless operation device when the control is to be switched (see at least Kanto¶¶ 7, 9, “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the notification in the controller as Kanto teaches in order to alert the operator of the switch of control and accurately perform the hand off by using the lighting or blinking as a signal.  
Regarding Claim 16, the combination of Yamane, Ramamurthy and Kanto disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to issue a predetermined notification in a wireless operation device when control is switched to control of the unmanned aerial vehicle based on the second information (see at least Kanto¶¶ 7, 9, “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”).
Regarding Claim 17, the combination of Yamane and Ramamurthy and Kanto disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to notify, when switching is restricted, information for canceling the restriction in a wireless operation device (see at least Kanto¶¶ 7, 9, “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”. The examiner notes that the recitation of “cancelling of the restriction” implies that the handover will take place, and accordingly, Kanto teaches that the notification occurs during a handover of control.). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamane and Ramamurthy, as described above and further in view in of Kiyokazu (JP 2017-74826, provided in the IDS, hereinafter “Kiyokazu”).
Regarding Claim 19, the combination of Yamane and Ramamurthy disclose the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to cause the first operator and the second operator communicate each other when the first control is to be switched to the second control. (see at least Yamane translation page 1, lines 16-18 and page 3, lines 51-54).  However, the combination of Yamane and Ramamurthy do not explicitly disclose where the communication is a phone call.      
Kiyokazu teaches the wherein the communication is a phone call (see at least Kiyokazu ¶ 31 “In the handover takeover operation, communication from the operator A to the pilot B to inherit the maneuver can be carried out by using a communication means such as a cellular phone”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to been obvious to communicate by phone to ensure a smooth takeover of control (see at least Kiyokazu ¶ 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662